Citation Nr: 0028744	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-12 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision.  


FINDING OF FACT

The veteran has presented competent evidence that she 
currently has lumbar strain related to injury or disease 
noted during her active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for chronic lumbar 
strain is well grounded.  38 U.S.C.A. § 5107(West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The three elements of a "well 
grounded" claim for service connection are: (1) evidence of 
a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996); see also Epp v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Although the veteran contends that she has low back 
disability related to her active service, she is advised that 
where the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection for a low back disability.  

The record contains competent evidence of current disability.  
Post service treatment records include a September 1997 
report of magnetic resonance imaging of the lumbar spine, 
which shows that the veteran has postoperative changes at the 
L4-6 and L5-S1 vertebral levels, as well as a herniated 
nucleus pulposus at L5-S1 with potential nerve root 
irritation at S1 and multilevel at degenerative changes.  As 
a consequence, the veteran satisfies the initial criterion 
for establishing a well-grounded claim.  

In addition, the veteran's service medical records show that 
she received treatment for back complaints.  In May 1973, she 
was evaluated for complaints of a slipped vertebra.  In the 
following month she reported a history of lower back pain of 
2 months' duration.  The physical examination showed mild 
spasm of the paravertebral muscles.  In October 1973, the 
veteran complained of back pain as a result of a motor 
vehicle accident.  Consequently, the veteran satisfies the 
second criterion for establishing a well-grounded claim.  

Concerning the third element -- evidence of a nexus between 
current disability and injury or disease during service - the 
Board notes that in Tirpak, the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter Court) held that a claim for 
service connection for the veteran's cause of death was not 
well grounded, where a physician stated that the veteran's 
death "may or may not" have been averted if medical 
personnel had been able to intubate him, a procedure 
complicated by his service-connected injuries.  Molloy v. 
Brown, 9 Vet. App. 513, 516 (1996).  However, in Molloy, 
supra, a medical opinion stated that the veteran's 1945 back 
injury "could" be a contributing factor to the veteran's 
current symptomatology.  In response to the Secretary's 
argument that no well-grounded claim had been submitted as 
the medical opinion was "speculative", Court noted that the 
word "could" used in the medical opinion did render that 
opinion without probative value.  Molloy, supra.  

Clearly, the VA benefits system requires more than just an 
allegation of entitlement.  A claimant must submit supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  It should be 
emphasized, however, that to satisfy the initial burden of 
38 U.S.C.A. § 5107, a claimant need only submit a 
"plausible" claim, which "need not be conclusive but only 
possible".  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The Court stated in Lathan v. Brown, 7 Vet. App. 359, 366 
(1995), that Tirpak does not stand for the proposition that a 
medical opinion must be expressed in terms of certainty in 
order to serve as a basis for a well-grounded claim.  The 
Court has surmised that the standard for well groundedness is 
plausibility rather than conclusiveness.  See Molloy, supra. 

Turning to the veteran's case, the report of the October 1998 
VA examinations shows that the veteran presented as medical 
history indicating initial complains of back problems as a 
result of dance classes taken in service.  Thereafter, the 
veteran had been in "a couple" of car accidents, after 
which she developed pain in the back that radiated into the 
right lower extremity.  The symptoms progressed to such an 
extent as to require lumbar laminectomies and diskectomies at 
multiple levels.  The October 1998 report reflects that the 
examiner opined that the veteran's current back disability 
"may be consistent" with her condition during service.  

This medical opinion is sufficient for the third element of a 
well-grounded claim, as it renders the claim for service 
connection a plausible one.  In view of the foregoing, I find 
that the veteran has presented a well-grounded claim for 
service connection for chronic lumbar strain.  

ORDER

The veteran's claim for lumbar strain is well grounded.  To 
that extent, the appeal is granted.  


REMAND

Once a well-grounded or plausible claim has been submitted, 
VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107.  In the 
veteran's case, additional development including additional 
records and a medical opinion would be helpful.  

Consequently, this case is remanded to the RO for the 
following actions:

1.  The RO should take all appropriate 
action to obtain additional information 
concerning the veteran's medical 
providers who afforded treatment for her 
low back condition.  Based on information 
provided by the veteran, the RO should 
attempt to obtain copies of records of 
contemporaneous evaluation and treatment.  
All evidence obtained should be 
associated with the veteran's claims 
folder.  

2.  The RO should afford the veteran an 
examination to determine the current 
nature and etiology of her existing low 
back disability.  All indicated special 
studies and tests should be accomplished.  
A review of the entire clinical record is 
requested.  The claims folder should be 
made available to the examiner.  The 
examiner is requested to offer an opinion 
as to the medical likelihood that the 
veteran's currently existing low back 
disability is related to injury or 
disease noted during the veteran's 
service.  The basis for the decision 
reached should be set forth in detail.  

3.  The RO then should review the 
veteran's claim for service connection 
for a low back disability in light of the 
additional development.  If the benefit 
sought on appeal is not granted, then the 
veteran and her representative should be 
provided with a supplemental statement of 
the case.

After she and her representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


